DETAILED ACTION

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-13, 21-27, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention. 
          Claims 1-13, 21-27, are indefinite because the refined first wood pulp fibers and the refined second wood pulp fibers are not defined structurally.  The refined fibers structure is not only a function of the gross refining energy but also of the refining apparatus and the conditions under which the refining occurred.

                                                                                                                                      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-13, are rejected under 35 U.S.C. 103 as being unpatentable over     Holz et al. (US 6,464,830).
           Claims 1, 6-11: Holz discloses forming a multi-layered paper web by blending in a headbox of a first stream of refined hardwood and softwood fibers and a second stream of unrefined hardwood fibers (col. 5, lines 25-59, Figure 2).  Holz does not recite the claimed amount of the first stream refining energy, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the first stream refining energy be optimized in order to obtain desired product results since Holtz discloses the extend of refinement can generally vary to obtain desired strength (col. 1, lines 46-49, col. 4, lines 28-41).  The refining energy of the second stream of unrefined pulp fibers is considered as zero refining energy.  It would have been obvious to one skilled in the art at the time the invention was filed, that the second stream refining energy be optimized in order to obtain desired product results. 
          Claims 2-5: the invention is disclosed per claim 1, above.  The first stream of wood pulp and the second stream of wood stream are separate streams as shown in Figure 2.  The amounts of the first wood pulp fibers and the second wood pulp fibers are disclosed in claims 1-8.   It would have been obvious to one skilled in the art at the time the invention was filed that the amounts of the first and the second stream be optimized in order to obtain the required fiber blend.
          Claims 12-13: the invention is disclosed per claim 1, above.  The first and the second wood pulp fibers include hardwood fibers, softwood fibers and recycled fibers (Abstract, col. 3, lines 28-49, claim 1).
3)       Claims 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over Pante et al. (US 2016/0333524).
           Claims 21, 23: Pante discloses the blending of two wood pulp fiber streams in a paper making process as shown in Figures 1 and 2.  The first wood pulp fiber stream is refined at an energy of between 300 kWh/ton and about 650 kWh/ton (claim 33).  The second wood pulp fiber stream is an unrefined pulp fibers stream at zero refining energy.  It would have been obvious to one skilled in the art at the time the invention was filed, that the second stream refining energy be optimized in order to obtain desired product results.  The formed paper product is paperboard (Abstract, [0004]).
          Claim 22: the invention is disclosed per claim 21, above.  Pante is silent on the paperboard caliper thickness, however, it would have been obvious to one skilled in the art at the time the invention was filed that the paperboard caliper thickness be optimized based on the paperboard desired application.
          Claim 24: the invention is disclosed per claim 21, above.  The paper products include bleached and unbleached paperboards [0020].
4)       Claims 25-27, are rejected under 35 U.S.C. 103 as being unpatentable over     Holz et al. in view Pante et al. 
           Claims 25-26: the invention is disclosed per claim 1, above.  Holz is silent on the wood pulp fibers be produced by chemical pulping.   Pante discloses the wood pulp fibers produced by chemical pulping (Pante, [0047]).  It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Holz and Pante because the chemical pulping of Pante would provide increase strength in the fiber blend of Holz [0047]. 
           Claim 27: the invention is disclosed per claim 1, above.  The fibers include bleached and unbleached wood pulp fibers (Pante, [0020]).
                                                                    
Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748